Case 1:18-cv-03969-GHW Document 52 Filed 12/04/18 Page 1 of 1

AO 441 (Rev, 07/10) Summons on Third-Party Complaint

UNITED STATES DISTRICT COURT

for the
Souther District of New York

American £ Group LLC
Plaintiff
v.
Livewire Ergegenics, Inc.
Defendant, Third-party plaintiff
Vv

Elana Hirsch, JSBarkats PLLC et, al,
Third-party defendant

Civil Action No, 1-18-cv-03969-GHW

Se ee

SUMMONS ON A THIRD-PARTY COMPLAINT

To: (Third-party defendant's name and address) Sunmy Joseph Barkats a/k/a Sanny Joseph Barkats
300 East 93rd Street, Apt. 18F
New York, NY 10128

A lawsuit has been filed against defendant _ Livewire Ergogenics, Inc._, who as third-party plaintiff is making
this claim against you to pay part or all of what the defendant may owe to the plaintiff American E Group LLC

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are.the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) --- you must serve on the plaintiff and on the defendant an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the defendant or
defendant’s attorney, whose name and address are:

Ryan J. Whalen, Esq.
Gusrae Kaplan Nusbaum PLLC
120 Wali Street, New York, NY 10005

it must also be served on the plaintiff or plaintiff's attorney, whose name and address are:
Christopher P. Milazzo, Esa.
Carmel, Milazzo & DiChiara LLP
55 West 39th Street, 18th Fl, New York, NY 16018
If you fail to respond, judgment by default will be entered against you for the relief demanded in the third-party
complaint. You also must file the answer or motion with the court and serve it on any other parties,

A copy of the plaintiff's complaint is also attached. You may — but are not required to — respond to it.

Date:
CLERK OF COURT

 

Signature of Clerk or Deputy Clerk
